[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 09-10246
                                                             JUNE 25, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________                CLERK

                   D. C. Docket No. 08-61130-CV-FAM


JAY S. SPECHLER,


                                                               Plaintiff-Appellant,

                                  versus

VICTOR TOBIN,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 25, 2009)


Before WILSON, PRYOR and HILL, Circuit Judges.
PER CURIAM:

      Jay S. Spechler appeals the dismissal of his five-count civil rights damages

complaint, filed under 42 U.S.C. § 1983, against Chief Judge Victor Tobin of

Broward County alleging violations of various liberty and property interests

without due process of law, as well as other state law claims. These claims arose

out of former county judge Spechler’s reassignment by the Chief Judge to a

different judicial post, and Spechler’s resignation one day later, alleging that he

had been “banished” to a satellite court office with a nonexistent docket.

      The district court reviewed Spechler’s claims and determined that defendant

is protected by qualified immunity because no violation of a clearly established

constitutional right occurred, plaintiff does not have standing to pursue his claims,

sovereign immunity protects defendant from the state law claims, and, in any

event, they have no merit.

      We have reviewed the pleadings, the record, and the district court’s order

dismissing this case. Finding no error, we shall

      AFFIRM.




                                           2